Order unanimously affirmed, without costs. Memorandum: Following a hearing respondent’s parental rights were terminated pursuant to subdivision 5 of section 384-b of the Social Services Law. In view of her own admission that she has not visited with nor contacted her son in several years, there was “clear and convincing” proof of abandonment (Santosky v Kramer, 455 US 745). We find no merit to respondent’s constitutional claims; abandonment and neglect apply to two different situations, thus justifying different treatment (see Matter of Ulysses T., 87 AD2d 998). (Appeal from order of Onondaga County Family Court, Sardino, J. — abandoned child). Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.